UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 COMMISSION FILE #333-30176 NEW MEXICO SOFTWARE, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 91-1287406 (I.R.S. Employer Identification No.) 5, SUITE 100 ALBUQUERQUE, NEW MEXICO87110 (Address of principal executive offices)(Zip code) (505) 255-1999 (Issuer’s telephone number) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: NONE SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act YES [ ] NO [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act YES [ ] NO [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X] NO [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, andwill not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES [] NO [X] AGGREGATE MARKET VALUE OF THE VOTING COMMON STOCK HELD BY NON-AFFILIATES OF THE REGISTRANT ON DECEMBER 31, 2009 WAS: $5,099,324 THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE ISSUER’S CLASSES OF COMMON STOCK AT MARCH 23, 2010 WAS: 134,192,738. DOCUMENTS INCORPORATED BY REFERENCE None PART I ITEM 1. DESCRIPTION OF BUSINESS Our History and Background Our business was incorporated in New Mexico in 1996 under the name of New Mexico Software, Inc.We were acquired by Raddatz Exploration, Inc., a publicly traded Delaware corporation, in 1999.At that time, Raddatz changed its name to NMXS.com, Inc., and operated New Mexico Software, Inc. as a wholly-owned subsidiary.On January 1, 2006, NMXS.com, Inc. merged into its newly incorporated, wholly-owned subsidiary, New Mexico Software, Inc., a Nevada corporation, for the sole purpose of changing its state of incorporation and its name.In May 2008, we created a wholly-owned subsidiary called Telerad Service, Inc. to provide radiological services. Our address on the World Wide Web is www.nmxs.com.A secondary address is also available, www.nmxc.net, which broadcasts the same information as www.nmxs.com. The information at that web site is not part of our annual report, and we specifically disclaim any liability under federal securities law related to the web site. Our Business We provide Software-as-a-Service (SaaS) solutions for a wide variety of industries.We offer our services via our web-based technology that allows our customers in any type of commercial business and not-for-profit organization to optimize their operations without spending significant time and money on upfront costs for hardware, software, tech support and training. Our Products and Services Every industry shares the need to track, organize and distribute information efficiently and accurately.Our software solutions are the service that bridges the gap between the paper and digital worlds.Our software solutions reduce dependence on paper files and physical images.In addition to organizing and archiving, our software solutions enable a company to control access to and dissemination of its digital files, providing protection of the digital assets. XR-EXpress:XR-EXpress is a secure, HIPAA-compliant system that enables medical providers to examine medical images such as x-rays, EKG’s, and ultrasounds over the Internet.The originating medical facility or service provider uploads medical images as high-resolution DICOM digital files to our secure servers.The digital files are tagged with patient information.The independent radiologist then accesses the digital images on our secure servers through his or her own computer and returns the diagnostic report to our secure server for access by the treating physician.XR-EXpress significantly reduces the time between the imaging events and report delivery.Our workflow technology provides scheduling, dispatching, monitoring and reporting functions, which boosts the customer’s efficiency and productivity while enhancing patient care.XR-EXpress is structured and delivered as a hosted model, reducing the customer’s need for capital investment in technology and eliminating technology support costs.During 2008, we received the US Food and Drug Administration’s 510(k) clearance to market XR-EXpress as a Class II medical device. This clearance allows us to market XR-EXpress in the United States under FDA general control provisions, including requirements for annual registration of devices, good manufacturing practice, labeling, and prohibitions against misbranding and adulteration.We believe that this will provide increased assurance to potential new customers regarding the quality of XR-EXpress, which will result in increased marketing opportunities for us in the future. 2 XR-EXpress also may be used in neurosurgery, trauma, cardiology and pediatric care by facilitating referrals and consultations.XR-EXpress enables a referring hospital to instantly transmit digital diagnostic images and reports to a consulting physician, providing a means for the consulting physician to aid the attending physician in applying the appropriate care.We believe XR-EXpress is especially useful when the patient is located a substantial distance from a Class I Trauma Facility and transport decisions must be made quickly and cost effectively.XR-EXpress enables hospitals to avoid unnecessary transports, more effectively utilize resources, and make better triage and management decisions, thus saving money and facilitating superior patient care.XR-EXpress will soon be available with videophone capabilities for face-to-face remote diagnosis.The audio/video can be stored digitally and linked with the appropriate patient images and reports to provide documentation for billing purposes. DFC3:DFC3 is our business automation platform.Our customers can automate common paper tasks with PDF files and Javascript using any Web 2.0 compliant device.Since our DFC3 product is hosted online, customers can stay synchronized at their desks and on their mobile devices. Telerad Service, Inc.:Telerad Service is our wholly-owned subsidiary that provides medical diagnostic services.We currently have 29 doctors on contract, licensed in 48 states, providing reads for x-rays, ultrasounds and MRIs for customers in 38 states.We operate 24 hours per day, 7 days per week, 365 days per year, providing high-quality reports with exceptional turn-around times and customer service.In early 2009 we began providing our quality assurance program, providing peer review reads on x-rays, ultrasounds and MRIs.In early 2010 we will begin providing telecardiology services. Our Technology Our technology is the key to our product differentiation.We engineer our products around a central core of unique Internet technology.This proprietary technology makes it possible to rapidly view, distribute and manage a variety of media files such as documents, graphic images, animation sequences, film clips, audio files, x-rays, other medical images and high-definition media streams.The value of our core technology is that it provides maximum flexibility in the presentation of digital images to the customer, and integrates general browsing capabilities with specific search capabilities in one product. All of our products are accessed via the Internet.This means that the customer needs only a PC with browser capability to be able to use our products.No additional expensive equipment, software or tech support is required, and training is accomplished smoothly and quickly.The customer’s data is available 24 hours per day, so that the customer can work according to his or her own schedule with productivity available around the clock.The data is completely secure and HIPAA-compliant as a result of our extensive backup procedures.Additionally, documents and images can be viewed from or distributed anywhere in the world at any time. These unique features make our core technology adaptable to and highly desirable in a wide variety of commercial applications.Basically, any company in any industry that manages digital assets and makes use of browser and search engine technology can benefit from our products. Business Strategy Our greatest growth over the preceding three years has been in the medical division.Today, there is tremendous pressure to reduce health care costs as part of overall health care reform, and it is widely acknowledged that telemedicine can and should be an integral part of health care reform. Telemedicine can potentially contribute to providing safe, effective services while reducing costs in a wide variety of medical applications, such as avoiding unnecessary patient transports, providing support for hospital overflows, providing increased services in remote or rural areas, decreasing the length of some patient stays, provide increased home management of chronic diseases, and increase access to specialized services.Digital diagnostics systems in particular have demonstrated significantly improved image quality over the last few years, while at the same time being available at reduced costs.By providing enhanced diagnostic capabilities with quick turn-around times, telemedicine can potentially increase patient safety and reduce costs.Telemedicine can be useful in such diverse environments as rural areas, nursing and assisted living facilities, corrections facilities, battlefields, and could possibly include maritime and aviation applications. 3 Because of the potential opportunities in telemedicine in general and teleradiology in particular as health care reform is pursued in the country, we will continue to focus the majority of our marketing efforts in these areas during the coming year.We believe that we can continue to take advantage of the growth in the telemedicine market in general and the teleradiology market in particular during the next few years to further expand our customer base and our revenues. Our current strategy involves the following factors: o Leverage our technology that we have developed during the last nine years to become a service provider.Our workflow technologies can significantly improve our customers’ efficiency and productivity, as well as help them to provide high-quality customer service. o Continue to emphasize the flexibility and affordability of our products as hosted applications.Our customers do not need extensive hardware, software or technology staff to use our products.Also, we are usually able to get new customers and doctors operational within days, sometimes within hours, including training. o Continue to expand the products and services we offer.For example, we have recently introduced a dispatch module to summarize orders and dispatch mobile x-ray units for our XR-EXpress product, and we will soon introduce an accounting and billing module, as well as the ability to transmit specialized medical images and other high resolution digital information.We have implemented a quality assurance program including peer review for Telerad Service, and we began operating our telecardiology service during the first quarter of 2010. Our XR-EXpress product can be offered for remote consultation via videophones.These applications are programs facilitating the instant delivery of certain data, with multiple uses in the medical and security industries. o Continue to offer exceptionally prompt and thorough customer service. Competition Other, better-financed companies may be developing similar products that could compete with our products.Such competition could have a material adverse effect on our business, financial condition, performance and prospects.While the Internet technology marketplace is extremely competitive, we believe we have a first-to-market advantage with our particular combination of products.In addition, although the current market for telemedicine and teleradiology is growing rapidly, they are also exceptionally competitive.Other highly capitalized companies that have recognized the potentials of digital image management products and telemedicine could overwhelm our advantage with expensive and expansive media blitzes that create the perception of a dominant market presence and/or superior products.If we are unsuccessful in addressing these risks and uncertainties, our business, results of operations, and financial condition will be materially and adversely affected.The risk factor inherent in the use of Open Source software development tools is the fact that a sophisticated competitor might be able to imitate our work and produce similar functionality.Any such imitation, should it occur, could have material adverse effects on our business, financial condition, performance and prospects. Marketing and Customers During the last three years we have concentrated on expanding our customer base for recurring revenues for software hosting and usage fees.During this time, our most effective marketing tool has been customer referrals and direct sales.During 2010, we plan to continue this approach, along with targeted trade shows and occasional direct marketing to potential XR-Express and Telerad Service customers, to further build our customer base and to sustain our progress in growing our revenues.Overall, we anticipate that our customer base will continue to broaden in the next year, particularly for Telerad Service, giving more stability, steady growth, and predictability to our revenues. Our Intellectual Properties We have several proprietary aspects to our software that we believe make our products unique and desirable in the marketplace.We believe the compiled object code that is accessible to our customers makes it difficult to discover the source code needed to create other similar programs, even though the code we use originates from Open Source.Because we maintain our enterprise software code on dedicated servers in our Albuquerque data center, it provides better protection and security of our products. 4 We have entered into confidentiality and non-disclosure agreements with our employees and contractors in order to limit access to, and disclosure of, our proprietary information.There is no assurance that these contractual arrangements or the other steps we have taken to protect our intellectual property will prove sufficient to prevent misappropriation of our technology or to deter independent third-party development of similar technologies. Although we do not believe that we infringe the proprietary rights of third parties, there is no assurance that third parties will not claim infringement by us with respect to past, current, or future technologies.We expect that participants in our markets will be increasingly subject to infringement claims as the number of services and competitors in our industry grows.Any such claim, whether meritorious or not, could be time-consuming, result in costly litigation, cause service upgrade delays, or require us to enter into royalty or licensing agreements.Such royalty or licensing agreements may not be available on terms acceptable to us or at all.As a result, any such claim could have a material adverse effect upon our business, results of operations, and financial condition. Government Regulation Our operations, products, and services are all subject to regulations set forth by various federal, state and local regulatory agencies. We take measures to ensure our compliance with all such regulations as promulgated by these agencies from time to time.The Federal Communications Commission sets certain standards and regulations regarding communications and related equipment. The Health Insurance Portability and Accountability Act (HIPAA) provides standards for the use, dissemination and disclosure of protected health information.Protected health information is any information about health status, provision of health care, or payment for health care that can be linked with an individual.The act applies to any company that transmits health care data.The act encourages the use of electronic transmission of data within the U.S. healthcare system, and provides three types of security safeguards that are required for compliance:administrative, physical and technical.For each of these types, HIPAA identifies various security standards which must be adopted and administered by any entity covered by the act.Our software strictly adheres to the privacy and security standards dictated by HIPAA. There are currently few laws and regulations directly applicable to the Internet.It is possible that a number of laws and regulations may be adopted with respect to the Internet covering issues such as user privacy, pricing, content, copyrights, distribution, antitrust and characteristics and quality of products and services.The growth of the market for online commerce may prompt calls for more stringent consumer protection laws that may impose additional burdens on companies conducting business online. Tax authorities in a number of states are currently reviewing the appropriate tax treatment of companies engaged in online commerce, and new state tax regulations may subject us to additional state sales and income taxes. New Mexico Software has been granted FDA approval for its XR-Express product and therefore we operate within the guidelines set forth by the FDA. Employees As of February 28, 2010, we had 17 full-time and two part-time staff, including four in systems engineering and quality assurance; nine in customer support; and six in administration.We also have 29 radiologists on contract for Telerad Service. Item 1A.Risk Factors A small number of customers represent a large amount of our revenues and the loss of such customers will result in a significant decrease in revenues and threaten our ongoing operations. During the year ended December 31, 2009, three customers accounted for 48% of our revenue.During the year ended December 31, 2008, three customers accounted for 44% of our revenues.The loss of such customers would result in a significant decrease in our revenues.Such decrease will negatively impact our growth and threaten our ongoing operations. 5 A small number of customers represent a large amount of our accounts receivable and the failure to collect those balances will result in a significant decrease in cash flow and threaten our ongoing operations. As of December 31, 2009, balances due from four customers comprised 67% of total accounts receivable.Failure to collect these balances would result in a significant decrease in our working cash flow.Such decrease will negatively impact our growth and threaten our ongoing operations. Our business depends on a limited number of key personnel, the loss of whom could negatively affect us. Richard F. Govatski and Teresa B. Dickey, our senior executives and major stockholders, are important to our success. If they become unable or unwilling to continue in their present positions, our business and financial results could be materially negatively affected. If we fail to adequately manage our growth, we may not be successful in growing our business and becoming profitable. We expect our business and number of employees to grow over the next 12 months, particularly as Telerad Service continues to add new customers.We expect that our growth will place significant stress on our operations, management, employee base and ability to meet capital requirements sufficient to support our growth.Any failure to address the needs of our growing business successfully could have a negative impact on our chance of success. Our occasional reliance on issuances of shares of our common stock for services performed for us in lieu of paying for such services will result in dilution of your investment and a depressed market price for our shares of common stock. Occasionally, we have paid for services by issuing shares of our common stock, in lieu of paying cash, to our employees and other service providers.We may find it necessary to continue this practice from time to time.In the event we issue stock for services in the future, the issuance of such shares will result in the dilution of your investment in us. Reliance on oral agreements with some of our customers could have a material negative impact on our revenues. We have oral agreements with a few of our long-term major customers rather than written contracts.As a result, these agreements may be terminated at any time, and therefore they provide little guaranty of future revenues.During 2009, these revenues account for approximately 3.5% of total revenues.In addition, if these customers fail to perform their obligations under these agreements, it could have a material negative impact on our future cash flows, and there is little likelihood that we would be able to recover any unpaid receivables from these customers without significant effort and legal costs. Our ability to grow our medical division in order to achieve profitability depends on our ability to contract with qualified radiologists and cardiologists.Inability to locate and attract licensed and qualified providers, or the loss of those under contract, could have a material negative impact on our future growth and profitability. The current market for highly qualified radiologists is competitive, and the number of available radiologists could potentially decrease in the coming years.If we are unable to locate and attract licensed and qualified radiologists and cardiologists, we could have difficulty growing, or maintaining our medical services business, which would negatively impact our revenues and operations, as well as reducing our opportunities for becoming profitable. The current telemedicine and teleradiology markets are competitive, and they are projected to become significantly more competitive in the next few years, which may make it difficult to attract and retain customers. The markets for telemedicine in general and teleradiology in particular are exceptionally competitive and volatile at this time, and potential government intervention in the form of health care reform may increase these factors.In addition, the technology used in these industries is rapidly changing.If we are not able to continually adapt to the changing market conditions, we may experience difficulties attracting and retaining customers, which could have a materially adverse effect on our revenues and operations. ITEM 1B.UNRESOLVED STAFF COMMENTS We do not have any unresolved staff comments. 6 ITEM 2.DESCRIPTION OF PROPERTY We currently lease a 3,000 square foot facility in Albuquerque, New Mexico, at a cost of approximately $4,820 per month.The lease expires on April 30, 2014.The facility houses our administrative, marketing and engineering offices, and provides adequate room for expansion.It also contains an advanced telephone system which will provide the capability needed to provide adequate customer telephone support.We house our servers in a separate facility downstairs from ours, at a cost of approximately $1,700 per month on a month-to-month basis.The two locations are networked together by fiber optics.In this facility we have access to a large power generator, which enables our servers to continue operating during power outages. ITEM 3.LEGAL PROCEEDINGS On February 18, 2009, Premier Medical Enterprise Solutions, Inc. filed a complaint in the Federal District Court in Albuquerque against us and our chief executive officer. Premier has been a customer of our XR-EXpress application. The complaint alleges among other things breaches of (i) fiduciary duty, (ii) covenant of good faith and fair dealing and (iii) contract, along with claims of conversion and tortuous interference and seeks an accounting. The suit seeks compensatory, punitive and exemplary damages in excess of $75,000, together with injunctive relief against unfair competition and attorney’s fees. The case is Premier Medical Enterprise Solutions, Inc. v. New Mexico Software, Inc. and Richard Govatski, Case No. Civ – 09 – 165. At the time suit was filed, we were making demand for payment of past due invoices and had given notice of termination of the Agreement with Premier for nonpayment. On March 9, 2009, we filed our Answer and Counterclaims for breach of contract, demanding payment in full for past due amounts owed and ongoing charges, attorney’s fees and costs and for Declaratory Judgment asserting that we properly terminated the Agreement with Premier for breach of contract, nonpayment and as a result of other misconduct by Premier. As a result of recent discovery in the case, we have sought leave of Court to amend our Counterclaims to add additional causes of action, which leave was granted. We believe the suit by Premier is without merit and are vigorously contesting the claims of Premier. We also intend to vigorously pursue our affirmative claims against Premier. At this time summary judgment motions by both parties are pending and a bench trial is scheduled in July of 2010. ITEM 4.(Removed and Reserved) PART II ITEM 5.MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market Information Our stock is quoted on the OTC Bulletin Board under the symbol “NMXC.”The table below sets forth, for the periods indicated below, high and low bids for our common stock.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission, and may not necessarily represent actual transactions.The source of this information is Big Charts: www.bigcharts.com. Quarter High Low FISCAL YEAR ENDED First $ $ DECEMBER 31, 2008 Second $ $ Third $ $ Fourth $ $ FISCAL YEAR ENDED First $ $ DECEMBER 31, 2009 Second $ $ Third $ $ Fourth $ $ FISCAL YEAR ENDED First $ $ DECEMBER 31, 2010 7 Recent Sales of Unregistered Securities The following table sets forth information about our unregistered sales of common stock during the year ended December, 2009: Class of Purchaser Aggregate Number of Shares Consideration Directors (2 persons) $ Employees (1 person) $ Contractors (3 persons) $ Stock purchases (2 persons) $ Contract radiologists (1 person) $ Shares issued to our directors were for the exercise of options.Shares issued to our employees were issued as bonuses.Shares issued to contractors were in payment of services.Shares issued to purchasers were in exchange for cash.Shares issued to our contract radiologist were payment for additional services. We did not pay and to our knowledge no one acting on our behalf or paid any commissions of other compensation with respect to the sales identified in the foregoing table.We made the sale directly to each purchaser for the consideration stated in the table.We used any cash proceeds and any cash which would have been used to pay bonuses and contractor fees, but for the issue of the shares, for working capital in payment of current obligations.Each purchaser acknowledged the investment nature of the transaction and a legend was placed on each certificate, prohibiting public resale of the shares, except in compliance with Rule 144.We believe each purchaser has either (a) such relationship with us or (b) such knowledge and experience in business and financial transactions that he or she is able to understand and evaluate the risks and merits of investment in our common stock.We relied upon the exemption from the registration requirement of the Securities Act of 1933, as amended (the “Act”) provided in Section 4(2) of the Act and the rules and regulations thereunder, on grounds that these sales did not involve a public offering within the meaning of the Act. No shares were issued in 2009 pursuant to stock issuance plans and related registration statements on Form S-8. Shareholders As of March 23, 2010, there were 362 holders of record of our common shares. Dividends We did not declare any cash dividends on our common stock during the year ended December 31, 2009.We have no plans to pay any dividends to the holders of our common stock in 2010. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS The following discussion and analysis of financial condition and results of operations should be read in conjunction with the Consolidated Financial Statements and Notes thereto included elsewhere in this Form 10-K. OVERVIEW New Mexico Software provides Software-as-a-Service (SaaS) solutions for a wide variety of industries.We offer our services via our web-based technology that allows our customers in any type of commercial business and not-for-profit organization to optimize their operations without spending significant time and money on upfront costs for hardware, software, tech support and training. Our medical division continues to provide significant growth opportunities for us.Because of the potential opportunities in telemedicine as health care reform in America focuses on reducing health care costs, we are continuing to concentrate the majority of our marketing efforts in this area during 2010.We believe that we can continue to take advantage of the growth in the telemedicine market during the next few years to further expand our customer base and our revenues. 8 Through December 31, 2009, we have realized revenues from five primary sources: 1. radiological services 2. software usage fees 3. software hosting and maintenance services 4. radiology quality assurance services 5. scanning services We also occasionally realize revenues from the sale of customized software, hardware sales associated with the sales of our software products and other services. Telerad Service, our radiological services business, began operations in May 2008.We continue to add new customers each quarter for this service.At this time, we have 29 licensed radiologists available to read and report on radiological studies from customers in 38 states.In addition, we are currently working to expand our revenues to include other services that are complementary to teleradiology, including online billing, electronic medical records and telecardiology.Our telecardiology service will begin operations during the first quarter of 2010, providing EKG and electrocardiogram readings. For the last few years gross revenue has been our key indicator of operating progress.During 2009, our teleradiology business has produced a consistent quarterly gross profit percentage of approximately 18%.The teleradiology business accounts for approximately 80% of the company’s gross revenues during 2009.As a result, the overall gross profit percentage of the company has stabilized to a range of 25-28% during 2009.Our normal operating expenses (including depreciation, R&D and interest expense, but not including legal fees related to the legal proceedings described in Part II) generally range from $200,000 to $250,000 per quarter.This stabilization of gross profit and operating expenses gives us a clear picture of the revenues and gross profits necessary to become profitable under normal operating circumstances. CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of our financial statements in conformity with accounting principles generally accepted in the United States requires our management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.As such, in accordance with the use of accounting principles generally accepted in the United States of America, our actual realized results may differ from management’s initial estimates as reported.A summary of our significant accounting policies is detailed in the notes to the financial statements, which are an integral component of this filing. Revenue Recognition With each sale of our enterprise-level products, the end user enters into a license agreement for which an initial license fee is paid.The license agreement also provides that in order to continue the license, the licensee must pay an annual software maintenance fee for which the party receives access to product upgrades and bug fixes or product patches.Software maintenance consists primarily of hosting and managing our customers’ data on our servers, as well as technical support programs for our products.Software usage comprises any charges for actual usage of our software. Currently, software usage consists of XR-EX report fees and IMedCon case fees. Our software recognition policies are in accordance with the ASC Topic 985, Software Revenue Recognition as amended.Revenue is recognized when (a) persuasive evidence of an arrangement exists, (b) delivery has occurred, (c) the fee is fixed or determinable, and (d) collectibility is probable.We follow the guidance in ASC Topic 605, Accounting for Performance of Construction-Type and Certain Production-Type Contracts for custom software development arrangements that require us to provide significant production, customization or modification to our core software.Revenue is generally recognized for such arrangements under the percentage of completion method.Amounts collected prior to satisfying the above revenue recognition criteria are included in deferred revenue. We follow the guidance provided by SEC Staff Accounting Bulletin (“SAB”) No. 101, Revenue Recognition in Financial Statements and SAB No. 104 Revenue Recognition which provide guidance on the recognition, presentation and disclosure of revenue in financial statements filed with the SEC.Revenue from radiological services, software installation, training and consulting services is recognized when the services are rendered. 9 Software Development Costs We account for software development costs in accordance with ASC Topic 985, Accounting for Costs of Computer Software to be Sold, Leased, or Otherwise Marketed.Product research and development expenses consist primarily of personnel, outside consulting and related expenses for development, and systems personnel and consultants and are charged to operations as incurred until technological feasibility is established.The Company considers technological feasibility to be established when all planning, designing, coding and testing have been completed to design specifications.After technological feasibility is established, costs are capitalized.Historically, product development has been substantially completed with the establishment of technological feasibility and, accordingly, no costs have been capitalized. See Note B to the Company’s Consolidated Financial Statements for a full discussion of the Company’s critical accounting policies and estimates. RESULTS OF OPERATIONS Revenues: For the Year Ended December 31, Increase (Decrease) Percent Inc (Dec) $ $ $ % These changes are a result of the following factors: 1.Radiological services: For the Year Ended December 31, Increase (Decrease) Percent Inc (Dec) $ $ $ % Our radiological services business began generating revenue in June, 2008.Since beginning operations, we have added several new customers per month.During 2009 we provided almost 235,000 radiologist reports on combined reads of x-rays, CT scans and ultrasounds as compared to almost 61,000 reports during 2008. 2.Software usage fees: For the Year Ended December 31, Increase (Decrease) Percent Inc (Dec) $ $ $ ) )% This decrease is the result of a net decrease in XR-Express users during 2009.Approximately 284,000 reports were generated during 2009 by XR-Express users, as compared to approximately 335,000 reports during 2008.Although we are still adding new XR-EXpress customers, the rate of growth has slowed significantly during 2009.We expect these revenues to remain stable or even decline slightly during 2010, as we continue to focus on growing the medical division. 3.Software hosting and maintenance: For the Year Ended December 31, Increase (Decrease) Percent Inc (Dec) $ $ $ ) )% 10 This decrease is a result of our increased focus on our medical division and our decreased focus on our older enterprise-level software applications that were developed prior to DFC3 and XR-EXpress.As a result, we have lost several customers that were using these older enterprise systems, while almost all of our new customers are using our medical software (we charge usage fees for the medical software, rather than hosting fees).Software maintenance consists mainly of hosting and managing our customers’ data on our systems, and to a lesser extent includes technical support programs associated with our products.We expect revenues in this category to remain stable or decrease slightly during the coming year, as we continue to focus our efforts on building our medical division. 4.Software sales and licenses: For the Year Ended December 31, Increase (Decrease) Percent Inc (Dec) $
